Citation Nr: 0023551
Decision Date: 09/05/00	Archive Date: 11/03/00

DOCKET NO. 95-02 270               DATE SEP 05, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.

REPRESENTATION

Appellant represented by: Jewish War Veterans of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1985 to August 1992.
This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1993 rating decision by the Pittsburgh,
Pennsylvania RO. This case was before the Board in April 1997 and
July 1999 when it was remanded for additional development.

REMAND

The veteran contends that the RO erred by failing to grant service
connection for a gastrointestinal disorder.

In its July 1999 Remand, the Board instructed the RO to schedule
the veteran for a VA gastrointestinal examination in order to
ascertain the nature and etiology of any demonstrated
gastrointestinal disorder. The examiner was asked to provide an
opinion as to whether it is at least as likely as not that the
veteran has a gastrointestinal disorder that is related to his
period of military service.

The evidence of record does not reflect that the RO scheduled the
veteran for a gastrointestinal examination. The case was returned
to the Board without any further development.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of Appeals
for Veterans Claims (Court) held that a remand was necessary
because the veteran's medical examination was inadequate, and
because of the RO's failure to follow the Board's directives in a
prior remand. The Court further held that a remand by the Board
confers on the veteran, as a matter of law, the right to compliance
with the remand orders. Id. The Board regrets any further delay in
this case. In view of the RO's failure to follow the directives in
a July 1999 Remand, the Board concludes that additional development
of the record is required prior to appellate disposition.

2 -

Under the circumstances of this case, the Board has no recourse but
to REMAND this case again to the RO for the following action:

1. The veteran should be scheduled for a VA gastrointestinal
examination in order to ascertain the nature and etiology of his
gastrointestinal disorder, if demonstrated. The claims folder and
a copy of this Remand must be made available to the examiner for
review prior to the examination. The examiner should conduct a
thorough gastrointestinal examination. The examiner should then
provide his/her opinion as to whether it is at least as likely as
not that the veteran has a gastrointestinal disorder that is
related to his period of military service. Full supporting
rationale should be provided to each opinion expressed.

2. The RO should then review the claim. If it continues to be
denied, a supplemental statement of the case should be issued and
the veteran and his representative should be given the opportunity
to respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter that the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

3 -

remanded by the Board and the Court. See M21-1 , Part IV, paras.
8.44-8.45 and 38.02-38.03.

C. W. SYMANSKI 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



